       Case 2:20-cr-00115-TOR     ECF No. 24    filed 09/29/20   PageID.57 Page 1 of 4




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-0115-TOR
 8                              Plaintiff,
                                                   ORDER GRANTING PARTIES’
 9          v.                                     STIPULATED MOTION FOR
                                                   PROTECTIVE ORDER RE:
10    CLINTON LEE FERGUSON,                        IDENTIFICATION OF MINORS

11                              Defendant.

12         BEFORE THE COURT is the Parties’ Stipulation for Protective Order

13   Regarding Identification of Minor Victims (ECF No. 21). The matter was

14   submitted for consideration without oral argument. The Court has reviewed the

15   stipulated motion and the file therein and is fully informed. The Parties seek a

16   protective order to govern the identification of minor victims according to 18

17   U.S.C. § 3509. For good cause shown, the motion is granted.

18         ACCORDINGLY, IT IS HEREBY ORDERED:

19         1. The Parties’ Stipulation for Protective Order Regarding Identification of

20               Minor Victims (ECF No. 21) is GRANTED.


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR PROTECTIVE
     ORDER RE: IDENTIFICATION OF MINORS ~ 1
      Case 2:20-cr-00115-TOR    ECF No. 24    filed 09/29/20   PageID.58 Page 2 of 4




 1       2. The privacy protection measures mandated by 18 U.S.C. § 3509(d),

 2          which apply when a case involves a person under the age of eighteen

 3          years who is alleged to be a victim of a crime of sexual exploitation, or a

 4          witness to a crime committed against another person, apply to this case.

 5       3. All persons acting in this case in a capacity described in 18 U.S.C. §

 6          3509(d)(1)(B), shall:

 7          a. Keep all documents that disclose the names, identities, or any other

 8          information concerning minors in a secure place to which no person who

 9          does not have reason to know their contents has access;

10          b. Disclose such documents or the information in them that concerns

11          minors only to persons who, by reason of their participation in the

12          proceeding, have reason to know such information;

13          c. Not permit Defendant himself to review discovery outside the presence

14          of defense counsel or a defense investigator;

15          d. Not permit Defendant to keep discovery in his own possession outside

16          the presence of defense counsel or a defense investigator; and

17          e. Not permit Defendant to keep, copy, or record the identities of any

18          minor or victim identified in discovery in this case.

19

20


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR PROTECTIVE
     ORDER RE: IDENTIFICATION OF MINORS ~ 2
      Case 2:20-cr-00115-TOR     ECF No. 24    filed 09/29/20   PageID.59 Page 3 of 4




 1       4. All papers to be filed in Court that disclose the names or any other

 2          information identifying or concerning minors shall be filed under seal

 3          without necessity of obtaining a Court order, and that the person who

 4          makes the filing shall submit to the Clerk of the Court:

 5          a. The complete paper to be kept under seal; and

 6          b. The paper with the portions of it that disclose the names or other

 7          information identifying or concerning children redacted, to be placed in

 8          the public record.

 9       5. The parties and the witnesses shall not disclose minors’ identities during

10          any proceedings connected with this case. The parties and witnesses will

11          refer to alleged minor victims only by using agreed-upon initials or

12          pseudonyms (e.g., “Minor Victim 1”), rather than their bona fide names,

13          in motions practice, opening statements, during the presentation of

14          evidence, in closing arguments, and during sentencing.

15       6. The government may produce discovery to the defense that discloses the

16          identity and images of alleged minor victims in this case, in order to

17          comply with the government’s discovery obligations. Defendant, the

18          defense team, Defendant’s attorneys and investigators, and all of their

19          externs, employees, and/or staff members, shall keep this information

20          confidential as set forth above.


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR PROTECTIVE
     ORDER RE: IDENTIFICATION OF MINORS ~ 3
       Case 2:20-cr-00115-TOR      ECF No. 24    filed 09/29/20   PageID.60 Page 4 of 4




 1         7. This Order shall apply to any attorneys who subsequently become

 2            counsel of record, without the need to renew or alter the Order.

 3         8. This ORDER shall apply to the personal identifying information and

 4            images of any minors who are identified over the course of the case,

 5            whether or not such minors are known to the government and/or

 6            Defendant at the time the ORDER is entered by the Court.

 7         The District Court Executive is hereby directed to enter this Order and

 8   provide copies to counsel.

 9         DATED September 29, 2020.

10

11                                   THOMAS O. RICE
                                  United States District Judge
12

13

14

15

16

17

18

19

20


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR PROTECTIVE
     ORDER RE: IDENTIFICATION OF MINORS ~ 4
